DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 10, 11, 14 and 16  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Publication No. 2004/0159925 to Matsuura et al.
Regarding claim 1, Matsuura et al. teach a semiconductor device comprising: 
a substrate (2) having a main surface; 
a first semiconductor chip (204) having a first front surface and a first back surface, the first front surface being mounted on the main surface via a plurality of bump electrodes (220); 
a first spacer (402) having a second front surface and a second back surface, the second back surface being mounted on the main surface, and a height of the second front surface from the main surface being within a range between a highest height and a lowest height of the first back surface from the main surface (Fig. 1) ; and 

	Regarding claims 2 and 10, Matsuura et al. teach a semiconductor device, wherein an area of the first spacer and an area of the second spacer are equal to each other in a plan view, an outer edge of the first semiconductor chip has a first side and a second side facing the first side, the first spacer is disposed parallel to the first side  in a plan view, and the second spacer is disposed parallel to the second side in the plan view (Fig. 2).
	Regarding claims 3 and 11, Matsuura et al. teach a semiconductor device, wherein the first spacer extends along the first side in the plan view, and the second spacer extends along the second side in the plan view (Fig. 3).
	Regarding claim 8, Matsuura et al. teach a semiconductor device comprising: 
a substrate (2) having a main surface; 
a first semiconductor chip (204) that having a first front surface and a first back surface, the first front surface being mounted on the main surface via a plurality of bump electrodes (220); 
a first spacer (402) that has a second front surface and a second back surface, the second back surface being mounted on the main surface, and a height of the second front surface from the main surface being lower than a lowest height of the first back surface from the main surface (Fig. 1); and 
a second spacer (402) that has a third front surface and a third back surface, the third back surface being mounted on the main surface, and a height of the third front surface from the main surface being lower than a lowest height of the first back surface from the main surface (Fig. 1).
	Regarding claim 14, Matuura et al. teach a manufacturing method of a semiconductor device, the method comprising: 

mounting a first semiconductor chip (204) that has a front surface on the main surface such that the front surface of the first semiconductor chip faces the main surface via a plurality of bump electrodes (220).
	Regarding claim 16, Matsuura et al. teach  manufacturing method of a semiconductor device according to claim 14, wherein mounting the first semiconductor chip on the main surface includes: mounting the first semiconductor chip on the main surface such that a height of each of the first spacer and the second spacer from the main surface is lower than a lowest height of the first semiconductor chip from the main surface (Fig. 1).
Allowable Subject Matter
Claims 4 – 7, 9, 12, 13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814